Citation Nr: 1301684	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for bilateral hearing loss and assigned a 0 percent (or non-compensable) evaluation.  The Veteran appealed with respect to the propriety of the initially assigned rating.  

The Veteran testified at a Board hearing in July 2009; however, in June 2012, the Veteran was informed that the Veterans Law Judge who conducted the July 2009 hearing was no longer employed by the Board.  The Veteran subsequently requested another Board hearing at the RO, and in July 2012, the Board remanded the Veteran's claim to the RO for the purpose of scheduling his requested hearing.  The Veteran and his spouse then testified before the undersigned Veterans Law Judge in November 2012.  Transcript of both proceedings have been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran is service-connected for bilateral hearing loss and is currently in receipt of a noncompensable disability rating.  He contends that his service-connected hearing loss disability is more severe than the currently assigned evaluation and, as such, a compensable rating is warranted.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his bilateral hearing loss disability.  The Veteran was last examined by VA in June 2010; however, since that time, he has alleged an increase in the severity of his bilateral hearing loss.  Specifically, during his November 2012 hearing before the undersigned, both the Veteran and his spouse testified that his hearing loss had worsened since the time of his last VA examination, and that his ability to discriminate speech was very poor.  As such, a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service-connected bilateral hearing loss. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss. 

The Board further notes that the Veteran receives treatment for his bilateral hearing loss at the VA Medical Centers in Newington and West Haven, Connecticut.  Treatment records dated only through August 2010 are of record.  Therefore, while on remand, the Veteran's VA treatment records from such facilities dated from August 2010 to the present should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records from the Newington and West Haven VA Medical Centers dated from August 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.   

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


